DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 01/19/2021 and 02/22/2021 have been entered.
 Claims 3-22 are pending, of which claims 3-9, 19 and 20 were amended and claims 21 and 22 were new in the response filed 01/19/2021, and claims 9 and 22 are further amended in the response filed 02/22/2021. Claims 1 and 2 are cancelled. No new matter has been added.
In view of the amendments, the previous rejections under 35 USC 103 are withdrawn, however the pending claims are now rejected on new grounds under 35 USC 103.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-13, 15, 16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0222262 A1 (Kim) in view of US 2018/0034048 A1 (Teran).
Regarding claims 9, 18 and 19, Kim discloses a lithium secondary battery including a polymer electrolyte [0017], wherein the polymer electrolyte may further include non-ion-conductive inorganic particles or ion-conductive inorganic particles [0023], a lithium salt [0040], and an organic solvent [0045]. The solid electrolyte may be disposed between a lithium metal anode and a cathode (in contact with surfaces thereof) [0055]. The non-ion-conductive inorganic particles may include materials that have a Li-ion conductivity at 25°C of less than 1x10-10 S/cm, such as Al2O3 [0050], and the ion-conductive inorganic particles may include materials that have a Li-ion conductivity at 25°C of 1x10-10 S/cm or more, such as garnet-based ceramics [0051]. Although a separator may optionally be included in an embodiment [0056], it is not a required component of the battery (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component; Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); MPEP 2123 I).
Although Kim does not explicitly disclose including both the non-ion-conductive inorganic particles (second inorganic solid particles) and the ion-conductive inorganic particles prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); MPEP 2144.06 I.
Although Kim does not disclose the weight ratios of the nonaqueous electrolyte and the first and second inorganic solid particles, it nevertheless would have been obvious to one of ordinary skill in the art to optimize the content of each component of the composite electrolyte in order to effectively balance the properties of each component, including for example the excellent ionic conductivity provided by the nonaqueous electrolyte [0042] and the excellent mechanical properties and high ionic conductivity provided by the first and second inorganic solid particles [0053]. See MPEP 2144.05 II. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception 
Kim does not teach that the inorganic solid particle mixture satisfies 10 ≤ d90/d10 ≤ 500. Teran however teaches that a multi-modal size distribution may be used to optimize particle packing of inorganic particles in a matrix of an organic phase of a composite electrolyte [0088], [0092]. Therefore it would have been obvious to one of ordinary skill in the art, based on the teaching of Teran, to optimize the particle size distribution of the inorganic particles in Kim, in order to improve particle packing. Furthermore, although Teran does not explicitly teach 10 ≤ d90/d10 ≤ 500, the size distribution being multi-modal, i.e., non-uniform, implies that the size distribution is broader, and thus has an increased value of d90/d10.
Regarding claim 3, Kim does not explicitly disclose the Li-ion conductivities of the first and second inorganic solid particles, however, because Kim discloses first and second inorganic particles having the same compositions as in the claimed invention (e.g., Al2O3 and garnet-based ceramics [0050], [0051]), the claimed first and second Li-ion conductivities and the claimed ratio of Li-ion conductivities is necessarily present. See MPEP 2112.01. II. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.

Regarding claim 5, Kim does not teach any difference in BET specific surface area between the first and second inorganic solid particles, therefore the BET specific surface area of the first inorganic solid particle is equal to BET specific surface area of the second inorganic solid particles or the ratio of the BET specific surface areas is less than or equal to 50.
Regarding claims 6 and 7, because the combination of Kim and Teran teaches the composite electrolyte having the same composition as claimed, it appears that it will also have the same or substantially similar properties as claimed, including the claimed inequality of the peak frequencies of the claimed complex modulus spectra and the claimed inequality of the claimed Li-ion concentrations. See MPEP 2112.01. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)."Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.
Regarding claims 8 and 20, Kim further discloses that the non-aqueous electrolyte is a solid polymer electrolyte and/or a gel polymer electrolyte [0077]-[0080].
prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05 I.
Regarding claim 11, Kim further discloses that the negative electrode active material-containing layer comprises a Ti-containing negative electrode active material [0082].
Regarding claim 12, Kim further discloses that the cathode active material layer may be coated on a current collector [0092]. Kim does not teach that the negative electrode active material layer is provided on the surface of a current collector, however Teran teaches that lithium metal may be formed on the surface of a negative current collector to form an anode [0158]. Therefore it would have been obvious to one of ordinary skill in the art to form the lithium metal anode of Kim on the surface of a current collector, as in Teran, as a known alternative suitable for the same purpose.
Regarding claims 13 and 15, Kim further discloses a battery pack comprising a plurality of the secondary batteries [0097].
Regarding claim 16, Kim further discloses a vehicle comprising the battery pack [0097].
Regarding claim 21, Kim further discloses that liquid electrolyte may be impregnated in (penetrate into) the porous (recessed parts of irregularity) cathode [0061]. It is implicit that the liquid electrolyte would also penetrate into recessed parts of irregularity on the surface of the negative electrode active material layer.
Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0222262 A1 (Kim) in view of US 2018/0034048 A1 (Teran), as applied to claims 3-13, 15, 16 and 18-21 above, and further in view of US 2008/0078594 A1 (Harada).
Regarding claim 14, the combination of Kim and Teran teaches the battery pack according to claim 13, as shown above, which necessarily includes an external power distribution terminal, but does not specifically teach a protective circuit. Harada however teaches electrically connecting a battery module with a protective circuit, which can shut off power when an excessive temperature, overcharging, overdischarging, or overcurrent is detected [0101]-[0103]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to provide the battery pack of the combination with a protective circuit, as in Harada, with the reasonable expectation of allowing power to be shut off in a specified condition.
Regarding claim 17, the combination of Kim and Teran teaches the vehicle according to claim 16, as shown above, but does not teach a mechanism configured to convert kinetic energy of the vehicle into regenerative energy. Harada however teaches when kinetic energy of a vehicle is regenerated as electric power, the energy efficiency in running operation can be enhanced and the running distance per unit fuel consumption can be extended dramatically [0113], [0121]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to provide the vehicle of the combination with a mechanism configured to convert kinetic energy of the vehicle into regenerative energy, as in Harada, with the reasonable expectation of enhancing energy efficiency.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0222262 A1 (Kim) in view of US 2018/0034048 A1 (Teran), as applied to claims 3-13, 15, 16 and 18-21 above, and further in view of US 2014/0065489 A1 (Saimen).
The combination of Kim and Teran teaches the secondary battery according to claim 9, as shown above, but does not teach that a ratio of a weight of the inorganic solid particle mixture to the weight of the composite electrolyte is from 75% to 99.9%. Saimen however teaches a solid electrolyte including organic polymer and inorganic particle, wherein a volume ratio of the inorganic particle to the organic polymer is in the range of 54:46 to 91:9, because when the proportion of the inorganic particle is below 54/100 the solid electrolyte cannot provide excellent lithium ion conductivity, and when the proportion of the organic polymer is below 9/100, the organic polymer cannot bind the inorganic particle in some cases [0010], [0011]. Therefore it would have been obvious to one of ordinary skill in the art, based on the teaching of Saimen, to optimize the ratio of the inorganic solid particle mixture to the weight of the composite electrolyte in the secondary battery of the combination, in order to sufficiently bind the inorganic particles while also improving lithium ion conductivity. See MPEP 2144.05 II. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a 

Response to Arguments
Applicant’s arguments filed 01/19/2021 and 02/22/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727